Case 1:20-cv-20666-KMW Document 1 Entered on FLSD Docket 02/14/2020 Page 1 of 8



  6030015.003
  UNITED STATES DISTRICT COURT
  FOR THE SOUTHERN DISTRICT OF FLORIDA
  MIAMI DIVISION
  IN ADMIRALTY
                ----------------
                              ---X

  MAERSK LINE A/S trading as Maersk Line,

                          Plaintiff,

                  -against-                         CASE NO.


  HARIBO FOOD 2004, INC., a Florida Corporation aka HARIBO FOOD.,
  and MOHAMED E. HASSAN, An Individual,

                          Defendants.

  --------------------------------------------X
                               CIVIL COMPLAINT IN ADMIRALTY

           1. Plaintiff, MAERSK LINE A/S trading as Maersk Line , (hereinafter referred to as

  "Plaintiff MAERSK") by and through its undersigned counsel files herewith this Complaint in

  Admiralty against Defendant HARIBO FOOD 2004, INC. aka HARIBO FOOD (hereinafter

  referred to as "Defendant HARIBO") and Defendant MOHAMED E. HASSAN (hereinafter

  referred to as "Defendant HASSAN"), and for a cause of action in personam respectfully states

  as follows:

                                           JURISDICTION

           2. This Court has original jurisdiction pursuant to 28 U.S.C. Section 1333(1). Plaintiff

 MAERSK is seeking to enforce rights under maritime contracts, making this an admiralty and

 maritime claim within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure. This

  Court has also jurisdiction under 28 U.S.C. §§ 1331 in that this matter arises under the laws of
Case 1:20-cv-20666-KMW Document 1 Entered on FLSD Docket 02/14/2020 Page 2 of 8



  the United States, in particular, The Shipping Act of 1984, 46 U.S.C. §40101 et. seq. (hereinafter

  "The Act").

                                                 VENUE

         3. Venue in this case is proper.

         4. A substantial part of the events or omissions giving rise to the claim asserted herein

  occurred within the territorial limits of the United States District Court for the Southern District

  of Florida, namely Hialeah, Florida.

          5. The contracts which are the subject of this action were breached by Defendants within

  the territorial limits of the United States District Court for the Southern District of Florida,

  namely Hialeah, Florida, by failing to pay Plaintiff MAERSK the ocean freight and related

  charges in Florida.

                                            THE PARTIES

          6. PlaintiffMAERSK is a Denmark corporation and is a vessel operating common

  carrier in the foreign commerce of the United States with a regional headquarters and place of

  business at Charlotte, North Carolina.

          7. Defendant HAR!BO is a Florida corporation with a headquarters and place of business

  in Hialeah, Florida.

          8. Defendant HASSAN is an individual domiciled in Hialeah, Florida.



                                     GENERAL ALLEGATIONS

          9. The Terms for Carriage of PlaintiffMAERSK can be viewed on the reverse side of

  each bill of!ading incorporated into this Complaint, in PlaintiffMAERSK's published tariff and

  in PlaintiffMAERSK's website at www.maersk.com .



                                                     2
Case 1:20-cv-20666-KMW Document 1 Entered on FLSD Docket 02/14/2020 Page 3 of 8



         10. The definitions of various terms of the bill oflading contracts including "Carrier",

  "Freight", "Merchant" and "Person" as well as setting forth Plaintiff's earned freight clause are:



                 Terms for Carriage

                  1. Definitions

                 "Carrier" means Maersk Line A/S of 50 Esplanaden, 1263
                 Copenhagen K, Denmark.

                 "Freight" includes all charges payable to the Carrier m
                 accordance with the applicable Tariff and this bill of lading.

                  "Merchant" includes the Shipper, Holder, Consignee, Receiver
                 of the Goods, any Person owning or entitled to the possession of
                 the Goods or of this bill of lading and anyone acting on behalf of
                 such Person.

                  "Person" includes an individual, corporation, or other legal
                 entity.

                 16. Freight, Expenses and Fees

                 16.1 Full Freight shall be payable based on particulars furnished by
                 or on behalf of the Shipper.

                 16.2 Full Freight shall be considered completely earned on receipt
                 of the Goods by the Carrier and shall be paid and non returnable in
                 any event.

                 16.3 All sums payable to the Carrier are due on demand and shall
                 be paid in full in United States currency or, at the Carrier's option,
                 in its equivalent in the currency of the Port of Loading or of
                 Discharge or the Place of Receipt or of Delivery or as specified in
                 the Carrier's Tariff.

                 16.5 All Freight shall be paid without any set off, counter claim,
                 deduction or stay of execution at latest before delivery of the
                 Goods.

         11. The Terms for Carriage also sets forth the responsibility of both Defendants to

  PlaintiffMaersk in accordance with the bill of lading terms and conditions:


                                                   3
Case 1:20-cv-20666-KMW Document 1 Entered on FLSD Docket 02/14/2020 Page 4 of 8



                  15. Merchant's responsibility

                  15 .1 All of the Persons coming within the definition of Merchant
                  in clause 1, including any principal of such Person, shall be
                  jointly and severally liable to the Carrier for the due fulfilment of
                  all obligations undertaken by the Merchant in this bill of lading.
                  [emphasis supplied]

          12. Defendant HASSAN is the principal of Defendant HARIBO. Per the Terms for

  Carriage of PlaintiffMAERSK's bills oflading, Defendant HASSAN is jointly and severally

  liable with Defendant HARIBO to PlaintiffMAERSK for all charges prayed for herein.

          13. A review of the Florida Secretary of State records a, copy of which is annexed as

  Exhibit I, including the 2019 Florida Corporation Annual Report, indicates that Defendant

  HASSAN, by his electronic signature, certifies that he is the "President" of Defendant HARIBO.

          15. At all material times PlaintiffMAERSK stands in relation to Defendant HARIBO as

  a carrier of goods and Defendant HARIBO stands in relation to PlaintiffMAERSK as a

  Consignee of goods or otherwise falls within the definition of Merchant in MAERSK' s terms

  and conditions.

          16. A summary of bills of lading and invoices relating to the amounts sought in this is

  annexed as Exhibit 2.

          17. Copies of the actual bills of lading and outstanding invoices appearing on the

  sunuuary have been delivered to the Defendants.

          18. The amount due from Defendants to PlaintiffMAERSK is $22,977.00 after applying

  all credits, plus interest, attorney's fee and costs.

                                   COUNTl
                  BREACH OF CONTRACT(S} AGAINST ALL DEFENDANTS

          19. Plaintiff realleges and reavers the allegations contained in paragraphs 1 through 18 as

  if fully set forth herein.


                                                      4
Case 1:20-cv-20666-KMW Document 1 Entered on FLSD Docket 02/14/2020 Page 5 of 8



         20. Between August, 2017 and January, 2020 Defendant HARIBO entered into contracts

  of affreightment for services (the "Services") summarized in Exhibit 2 with Plaintiff MAERSK

 that called for the transportation of Defendant HARIBO's cargo via PlaintiffMAERSK's ocean

 vessels from foreign ports to the mainland United States.

         21. Plaintiff MAERSK performed its contractual obligations to Defendant HARIBO, as

  well as all conditions precedent to bringing this suit.

         22. Defendant HAR!BO materially breached its contractual obligation to Plaintiff Sea-

  Land by not compensating PlaintiffMAERSK fully for its Services performed as agreed.

         23. Plaintiff Sea-Land has suffered economic damages in the amount of$22,977.00 in

  accordance with Bills of Lading and Invoices summarized as Exhibit 2 no part of which has been

 paid as a result of Defendant HARIBO'S breach of the Bill of Lading contracts.

         WHEREFORE, the Plaintiff Sea-Land respectfully requests for this Honorable Court to

  enter judgment against Defendant HARIBO and Defendant HASSAN, jointly and severally, for

  damages in the amount of$22,977.00, together with contractual costs, interest and attorney's

  fees and any and other further relief as may be just and proper under the circumstances.

                                COUNT2
        FOR MONEY DUE UNDER TARIFF/SERVICE CONTRACTS AGAINST ALL
                              DEFENDANTS

         24. Alternatively, Plaintiff MAERSK realleges and reavers the allegations contained in

  paragraphs 1 through 18 as if fully set forth herein.

         25. PlaintiffMAERSK has filed a schedule of its rates and charges and service contracts for

  the carriage of cargo, including detention and demurrage charges, wharfage and dockage with the

  Federal Maritime Commission or has otherwise maintained said rates and charges pursuant to The

  Shipping Act of 1984, 46 U.S.C. §40101 et. seq. (hereinafter "The Act"). Pursuant to The Act,



                                                     5
Case 1:20-cv-20666-KMW Document 1 Entered on FLSD Docket 02/14/2020 Page 6 of 8



  Plaintiff MAERSK is prohibited from transporting cargo for a lesser rate than that specified in its

 tariffs or service contracts. The Act also prohibits Defendant HARIBO and Defendant HASSAN

  from obtaining transportation or attempting to obtain transportation of cargo at lesser rates.

          26. PlaintiffMAERSK transported cargo for the benefit of Defendant HARIBO and

 Defendant HASSAN from 2017 to 2020 in the foreign commerce of the United States. Such

 transportation and services provided are evidenced by PlaintiffMAERSK's bills oflading and/or

  freight bills, invoices, including detention and demurrage charges, credit agreements and freight

  guarantees, the terms of which are incorporated herein through this reference. Plaintiff MAERSK

  has fully performed its tariff obligations. A list of said invoices and bills of lading is attached hereto

  as Exhibit 2. The invoices each reference the particular bills oflading and the invoices set forth the

  associated charges due under each bill oflading including, but not limited to, freight, demurrage and

  detention charges.

          27. PlaintiffMAERSK demanded that Defendant HARIBO and Defendant HASSAN pay

  the full amount due of$22,977.00.

          28. Defendant HARIBO and Defendant HASSAN have knowingly and willfully failed

  and refused to pay Plaintiff MAERSK the full amount due.

          29. Consequently, Defendant HARIBO and Defendant HASSAN are liable to Plaintiff

  MAERSK, jointly and severally, in the amount of $22,977.00, plus reasonable attorneys' fees and

  interest thereon.

          WHEREFORE, the Plaintiff Sea-Land respectfully requests for this Honorable Court to

  enter judgment against Defendant HARIBO and Defendant HASSAN, jointly and severally, for

  damages in the amount of $22,977.00, together with contractual costs, interest and attorney's

  fees and any and other further relief as may be just and proper under the circumstances.



                                                      6
Case 1:20-cv-20666-KMW Document 1 Entered on FLSD Docket 02/14/2020 Page 7 of 8




                                  COUNT3
            FOR GOODS WARES AND SERVICES AGAINST ALL DEFENDANTS

          30. Alternatively, Plaintiff MAERSK realleges and reavers the allegations contained in

 paragraphs I through I 8 as if fully set forth herein.

          31. Within the last five (5) years, Defendants became indebted to Plaintiff for goods, wares

 and services provided by Plaintiff to Defendants, as evidenced in Exhibit 2 for which Defendants

  agreed to pay plaintiff.

          32. Despite due demand, the sum of $22,977.00 is now due, owing and unpaid for said

 goods, wares and services.

          WHEREFORE, the Plaintiff Sea-Land respectfully requests for this Honorable Court to

  enter judgment against Defendant HARIBO and Defendant HASSAN, jointly and severally, for

  damages in the amount of $22,977.00, together with contractual costs, interest and attorney's

  fees and any and other further relief as may be just and proper under the circumstances.

                                           COUNT4
                                      UNJUST ENRICHMENT

          33. Alternatively, plaintiffrealleges and reavers the allegations contained in paragraphs I

 through 18 as if fully set forth herein.

          34. From August 2017 to January, 2020 PlaintiffMAERSK has conferred a benefit

  directly on Defendant HARIBO and Defendant HASSAN, who had knowledge thereof, by

  PlaintiffMAERS providing marine transportation services to Defendant HARIBO including the

  issuance of ocean bills oflading and the transportation of Defendant HARIBO'S cargo by water

  and use of PlaintiffMAERSK's equipment from foreign ports to the United States for

  Defendant HARIBO at the request of Defendant HARIBO.




                                                   7
Case 1:20-cv-20666-KMW Document 1 Entered on FLSD Docket 02/14/2020 Page 8 of 8



          35. Defendant HARIBO and Defendant HASSAN requested and voluntarily accepted

  and retained the services conferred by Plaintiff MAERSK.

         36. The circumstances are such that it would be inequitable for Defendant HARIBO and

  Defendant HASSAN to retain the Services without paying the value thereof to Plaintiff

  MAERSK.

         37. Defendant HARIBO and Defendant HASSAN have been unjustly enriched at the

  expense of Plaintiff MAERSK by accepting the services without providing compensation.

         38. The PlaintiffMAERSK is entitled to damages as a result of the unjust enrichment of

  Defendant HARIBO and Defendant HASSAN.

         39. PlaintiffMAERSK has no adequate remedy at law.

         WHEREFORE, PlaintiffMAERSK demands monetary damages for the reasonable value

  of the services provided by MAERSK against Defendant HARIBO and Defendant HASSAN,

 jointly and severally, for unjust enrichment and for such other relief that this Court deems just

  and proper.

  Dated: Key Biscayne, Florida
         February 12, 2020

                                                       THOMAS V. HALLEY, P.A.


                                                      By: ISi Thomas V. Halley
                                                      Thomas V. Halley
                                                      Florida Bar No. 0694363
                                                      Attorney for Plaintiff
                                                      251 Galen Dr., #302E
                                                      Key Biscayne, FL 33149
                                                      Tel. 305 469-0507
                                                      thalley@shiplaw.net




                                                  8
